DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the communications for the present US application number 17/027,306 last filed on September 21st, 2020.
Claims 1-19 are pending and have been examined, directed to SYSTEMS AND METHODS FOR ACCESSING AND CONTROLLING MEDIA STORED REMOTELY.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10,785,027 B2 in view of 2010/0163613 A1 to Bucher et al..  
More specifically, and using pending independent claim 1 for example, the pending claim language focuses again on two computing devices, where a code that is received on one screen is sent back to server on a different device, thus forming an association, and again without receiving any user account information.  This core concept that was previously indicated as allowable is now pending here again.  And this time, in view of Bucher et al., it would have been obvious to one of ordinary skill in the art, at the time of the invention, that there can be different forms of data that can be used to form the association between devices, such as device specific information, without user specific information related to any user accounts.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2010/0163613 A1 to Bucher et al. (“Bucher”).

As to claim 1, Bucher discloses a non-transitory processor-readable medium storing code to be executed by a processor of a server, the code comprising code representing instructions to: 
send a signal representing an authentication code to a first communication device such that the authentication code is presented by the first communication device, the first communication device associated with a user (Bucher discloses of the system sending an authentication barcode to a device (306), e.g., Bucher ¶¶ 30 and 45); 
receive a signal representing the authentication code from a second communication device associated with the user, the authentication code not being associated with a user account (The user can scan the barcode using a second device (302) and send that authentication/barcode back to the system, e.g., Bucher ¶¶ 46); and 
send a signal to cause content to be presented to the user via the first communication device in response to receiving the signal representing the authentication code from the second communication device such that the content is presented without receiving any signal from the first communication device or the second communication device containing an indication of the user account (Once the system verifies through the received barcode that the first device is configured to accept the contents, based upon the selected network and provider, the first device (306-laptop) would have access to the media contents.  And, the configuration information of the first device can be device related information, without any indication of a user or user account information, because this can be a case of a new user or guest to this system, e.g., Bucher ¶¶ 44-45 and 63).

As to claim 2, Bucher further discloses the non-transitory processor-readable medium of claim 1, the code further comprising code representing instructions to: 
receive a request for the data from the second communication device (The system is receiving the barcode, which can be interpreted as the request for data/content is coming from a separate second portable device, e.g., Bucher Fig. 3); and 
transfer the data to the first communication device based on the association and the request for the data (The contents would be transferred/delivered to the first device, laptop in this example, e.g., Bucher Fig. 3 that shows two distinct devices).

As to claim 3, Bucher further discloses the non-transitory processor-readable medium of claim 2, wherein at least a portion of the data is stored on the second communication device (Bucher describes how a generic communication device or a mobile device can be used to receive audio/video contents, besides connecting/docketing/redirecting content to another device.  And, with any generic communication device, 100, it has a memory portion for storing data/content, e.g., Bucher ¶¶ 33-35).

As to claim 4, Bucher further discloses the non-transitory processor-readable medium of claim 2, wherein the data is at least one media file stored in a media database accessible by the server (e.g., Bucher Fig. 3, media content providers (MCPs) would have media files stored in databases that are accessible by the system to grant access to querying computing systems).

As to claim 5, Bucher further discloses the non-transitory processor-readable medium of claim 2, wherein the code representing instructions to transfer the data to the first communication device based on the association includes code representing instructions to stream media to the first communication device (Following the interpretations from claims 1 and 2, the barcode contains configuration information for the first device/laptop to properly receive the data stream of contents, e.g., Bucher Fig. 3).

As to claim 6, Bucher further discloses the non-transitory processor-readable medium of claim 2, wherein the code representing instructions to transfer the data to the first communication device includes code representing instructions to stream media to the first communication device, the code further comprising code representing instructions to: 
receive, from the second communication device, an indication to control the media streamed to the first communication device (Following the interpretations from claims 1 and 2, the second communication device or mobile device can control or redirect the stream to a docketed or connected system like the first communication device/laptop.  Additionally, Bucher also discloses that a generic computing device can have a remote control component/device associated, which would allow for a second/mobile device to indicate or control the data, such as when it’s directing contents to the first computing device/laptop, e.g., Bucher ¶¶ 33 and 43); and
 control the media streamed to the first communication device in response to the indication (e.g., Bucher ¶¶ 33 and 43).

As to claim 7, Bucher further discloses the non-transitory processor-readable medium of claim 2, wherein the code representing instructions to receive the request for the data includes code representing instructions to receive the request for data from the second communication device without the data being received by the first communication device (Following the interpretations from claims 1 and 2, the content providers are streaming the contents to the destination first device/laptop directly in our example, e.g., Bucher: Fig. 3 and ¶ 63).

As to claim 8, Bucher further discloses the non-transitory processor-readable medium of claim 1, wherein the authentication code is configured to be presented by the first communication device as a barcode configured to be scanned by the second communication device (e.g., Bucher Fig. 3).

As to claim 9, Bucher further discloses the non-transitory processor-readable medium of claim 1, the code further comprising code representing instructions to: provide, to the second communication device an indication of data available for transfer to the first communication device (e.g., Bucher Fig. 3 and ¶ 44).


As to claim 11, Bucher further discloses the non-transitory processor-readable medium of claim 1, wherein the signal representing the authentication code is received from the second communication device in response to the signal representing the authentication code being sent to the first communication device (e.g., Bucher Fig. 3).

As to claim 12, Bucher further discloses the non-transitory processor-readable medium of claim 1, wherein the signal representing the authentication code received from the second communication device is devoid of a user-defined authentication code (the barcode can be device related information without user related information, e.g., Bucher ¶ 45).

As to claim 14, Bucher further discloses An apparatus comprising: 
a server configured to send a signal representing an authentication code to a compute device, the authentication code not being associated with a user account (The system can send a barcode to a device, that contains device related configuration information and not user related information, e.g., Bucher ¶ 45); 
the server configured to receive, from a mobile communication device, a signal representing the authentication code and an identifier associated with the mobile communication device, the server not storing an association between the mobile communication device and the user account before receiving the signal representing the authentication code, the server configured to define an association between the compute device and the mobile communication device based on receiving the identifier and the signal representing the authentication code received from the mobile communication device, the server configured to define the association between the compute device and the mobile communication device without receiving a signal containing an indication of the user account from the mobile communication device prior to the server defining the association (After the system/server gets the barcode back from a second (mobile) computing device, the system can save the configuration information and apply it to one or more devices, thus forming some association between devices, all without user related information, e.g., Bucher ¶ 30); and
the server configured to transfer data to the compute device based the association, the data not transferred via the mobile communication device (The received barcode contains configuration device related information for the designated computing device and therefore, the data contents would be streamed to that device (306-laptop) and some other device that’s not configured yet, like the mobile computing device, e.g., Bucher Fig. 3 and ¶ 30 and 67-68).

As to claim 15, Bucher further discloses the apparatus of claim 14, wherein the server is operatively coupled to a media database, the server operable to transfer media from the media database to the compute device (e.g., Bucher Fig. 3, media content providers (MCPs) would have media files stored in databases that are accessible by the system to grant access to querying computing systems).

As to claim 16, Bucher further discloses the apparatus of claim 14, wherein the server is configured to send, to the mobile communication device, a signal representing data available for transfer to the compute device (e.g., Bucher Fig. 3 and ¶ 44).

As to claim 18, further discloses the apparatus of claim 14, wherein the signal representing the authentication code sent to the first communication device is not sent to the first communication device via the second communication device (the barcode is sent directly to the first computing device (306-laptop), e.g., Bucher Fig. 3).

As to claim 19, further discloses the apparatus of claim 14, wherein the server is configured to transfer data to the compute device based on a request received from the mobile communication device (In the example from claims 1/14, the second mobile computing device is used to send in the barcode, which is interpreted as the request for contents to be streamed to the destination device or laptop in this case, e.g., Bucher Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0163613 A1 to Bucher in view of obviousness.

As to claim 10, Bucher further discloses the non-transitory processor-readable medium of claim 1, wherein the code representing instructions to send the signal representing the authentication code includes code representing instructions to send the signal representing the authentication code from the processor to the first communication device and not via the second communication device (Following claim 1, in this scenario, Bucher defined a computing device to include laptops as well, therefore, each of the first and/or the second computing devices are both capable of receiving content.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, that the first computing device or laptop can send in the barcode to get access itself, without a second computing device, since Bucher covers single device scenarios before the two or more devices scenarios, e.g., Bucher ¶¶ 32-34).

As to claim 13, Bucher further discloses the non-transitory processor-readable medium of claim 1, wherein the second communication device is configured to control the presentation of content on the first communication device (see the similar response in claim 6 and additionally, Bucher discloses of how a computing device, like the mobile device, can pick and decision on different networks and providers and thus it would have been obvious to one of ordinary skill in the art, at the time of the invention, of how this would impact how and which contents are provided and presented to the target designated communication device, e.g., Bucher ¶¶ 33-36 and 57-58).

As to claim 17, further discloses the apparatus of claim 14, wherein the data is associated with streaming media, the server is configured to receive, from the mobile communication device, an instruction to pause the streaming media, the server configured to pause the transfer of streaming media to the compute device based on the instruction (Between the concept of having remote controls and also streaming contents to capable computing devices to play/stream those contents, it would have been obvious to one of ordinary skill in the art, at the time of the invention, that there would be controls to play or pause the (streaming) contents, e.g., Bucher ¶¶ 34-37 and 43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0268439 A1 to Navin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455